Citation Nr: 1145188	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 and had subsequent reserve service.  He was awarded a Purple Heart, and the Combat Infantryman's Badge among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a Board hearing in October 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In October 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to noise in service, had tinnitus in service, and has experienced tinnitus continually since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's service connection claim for tinnitus has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in a July 2005 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.

Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran contends that he has bilateral tinnitus that began during active service when he was exposed to noise from artillery as well as rifle, pistol, and machine gun fire.  The Veteran has received the Purple Heart, and the Combat Infantryman's Badge.  Therefore, because his exposure to noise and his testimony that he experienced tinnitus in service are consistent with the circumstances, conditions, and hardships of his service, the Board will accept his lay statements as proof that he was exposed to noise and experienced tinnitus in service in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran also testified that he has experienced tinnitus continually since service.  The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no evidence to the contrary, and the Board finds the Veteran's statements as to continuity of symptomatology to be credible.   Therefore, the Board finds that the Veteran experienced chronic symptoms of tinnitus in service and continually since separation from service. 

Given the exposure to noise and the fact that the Veteran served in combat and experienced tinnitus in service, his current diagnosis of tinnitus, and the Veteran's lay statements as to the existence of tinnitus since service, resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has stated that he receives Social Security Administration (SSA) benefits.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

At the October 2011 Board hearing, the Veteran stated that he was last seen by Dr. Stabell in January 2011 for treatment for bilateral hearing loss.  The most recent treatment records from Dr. Stabell are from April 2006.  As the records noted above are not in the claims file, appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has bilateral hearing loss due to noise exposure to artillery during service.  He was awarded the Combat Infantryman's Badge.  Based on the evidence of record, the Board finds that the Veteran experienced noise exposure to artillery, pistol, rifle, and machine gun fire during service.  38 U.S.C.A. § 1154(b) (West 2002).  The Veteran underwent a VA examination in April 2006.  The claims file was not reviewed.  The results were inconsistent and considered non-organic in nature.  The Veteran was reinstructed as to response criteria and behavior did not improve.  The test was terminated.  VA outpatient treatment records dated in April 2009 reflect that the Veteran was assessed with normal to moderate high frequency sensorineural hearing loss in the right ear and essentially normal hearing in the left ear.  The Board finds that a VA examination and opinion (based on a review of the claims file) with regard to the hearing loss issue is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the file any SSA records, to include any SSA decision regarding a claim for disability benefits, and all medical evidence included in the SSA records.  The RO should document any attempts to obtain these records.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Stabell from April 2006 to the present.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his bilateral hearing loss disability.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that the Veteran's statements regarding noise exposure to artillery, pistol, rifle, and machine gun fire during service should be considered verified.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

5.  Upon completion of the above, readjudicate the bilateral hearing loss claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


